PER CURIAM.
Both Applications for writ of error are refused with the notation: No Reversible Error. In so doing, we are not to be understood as approving the writing of the Court of Civil Appeals limiting the determination of market value to Exxon’s weighted average market price for all gas sold by all producers in the particular area, provided it does not include the price paid for any gas sold under contract entered into prior to the stipulated date. 573 S.W.2d 829, 831. Our writings in Exxon Corporation et al. v. Triphene Middleton, et al., 613 S.W.2d 240 (Tex. 1981) and Texas Oil and Gas Corporation v. Vela, 429 S.W.2d 866 (Tex. 1968) on determination of market value are to be followed.
GARWOOD, J., not sitting.